Citation Nr: 0026815	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for sinusitis, to include 
service connection for an undiagnosed upper respiratory 
illness under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to September 
1984, and from November 1990 to May 1991.  Her service 
included active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 C.F.R. §§ 
3.2(i), 3.317(d).  This matter is currently before the Board 
of Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  There is no competent evidence of a current undiagnosed 
upper respiratory illness.

2.  Sinusitis was not evident in service; medical evidence 
does not demonstrate that the veteran's current sinusitis is 
causally related to service or any incident occurring 
therein.


CONCLUSION OF LAW

The claim of entitlement to service connection for sinusitis, 
to include service connection for an undiagnosed upper 
respiratory illness under the provisions of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317, is not well grounded.  38 
U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for 
findings of sinusitis during active duty.  On separation 
examination in April 1991, the veteran specifically denied 
experiencing sinusitis, and a clinical evaluation of the 
sinuses was normal.

Private medical records reflect treatment for various 
complaints, including congestion and frequent nasal drainage, 
from December 1991 to August 1994.  A December 1991 record 
notes complaints of chest congestion with a painful cough 
productive of yellow phlegm, mild nasal congestion, and left 
ear congestion.  The diagnostic impression was pneumonitis 
with questionable Mycoplasma.  During follow-up treatment the 
next month, the veteran reported occasional right ear pain 
and some congestion, but indicated that she was "much 
improved."  Resolving bronchitis was diagnosed.

In February 1992, the veteran provided a four day history of 
sore throat and sinus congestion.  A physical examination 
revealed tenderness over the left maxillary sinus.  Sinusitis 
was diagnosed.

A September 1992 record notes a history of sinus infection, 
and complaints of sinus pressure and a runny nose.  A 
physical examination revealed tender sinuses.  The diagnostic 
impression was rhinitis and sinusitis.

In September 1993, the veteran complained of nasal discharge, 
earache, and slight congestion of the sinuses.  A physical 
examination disclosed tenderness over the frontal sinus.  
Sinusitis and rhinitis were diagnosed.

During private treatment in August 1994, the veteran reported 
persistent postnasal drip with yellowish nasal discharge, 
"inner ear itching," and head pressure.  She explained that 
she experienced similar symptoms "every year [at] this 
time."  The diagnostic assessment was acute sinusitis with a 
possible allergic component.  Later that month, the veteran 
reported three lumps on the right side of her neck that were 
sensitive but not painful.  She gave a one week history of 
sinus infection, and indicated that she continued to 
experience "lots [of] drainage."  Reactive lymphadenopathy 
was diagnosed.

The veteran filed a claim of entitlement to service 
connection for sinusitis in October 1994, maintaining that 
her "sinus problems" were related to service in the Persian 
Gulf.

During a November 1994 Persian Gulf War Registry examination, 
the veteran provided a history of recurrent sinusitis since 
1990, and reported "heavy smoke exposure" while stationed 
in the Persian Gulf from January to May 1991.  Current 
complaints included nasal congestion and secretions with 
frontal headaches.  A physical examination revealed some 
postnasal drainage, but no sinus tenderness.  The pertinent 
diagnosis was recurrent sinusitis with sinus headaches.

Private medical records reflect treatment for sinusitis from 
February to June 1996.  A February 1996 report notes that 
Amoxicillin provided short term relief of the veteran's sinus 
problems, but was ineffective over the long term.  The record 
indicates that the veteran had been using Vancenase with much 
improvement, but continued to experience frequent drainage.  
A physical examination revealed nontender sinuses.  Probable 
chronic sinusitis was diagnosed.  During follow-up treatment 
the next month, the veteran provided a four year history of 
sinus problems, including periodic headaches, earaches, and 
nasal drainage.  Persistent, chronic sinusitis was diagnosed.

A private operative report indicates that the veteran 
underwent bilateral endoscopic ethmoidectomies, bilateral 
endoscopic maxillary antrostomies, and a bilateral endoscopic 
nasal frontal recess exploration in April 1996.  The 
postoperative diagnosis was chronic sinusitis.  The veteran 
was noted to be stable and "doing well" during follow-up 
treatment in May and June 1996.

The veteran reported a history of chronic sinus problems 
during an August 1996 Army Reserve periodic examination.  The 
examination report notes chronic sinus drainage, and 
sinusitis.

On VA examination in September 1996, the veteran reported 
experiencing recurrent, acute sinus infections over the 
previous five years.  Current complaints included frequent 
nasal congestion, postnasal discharge, rhinorrhea, and 
pressure discomfort primarily in the maxillary regions.  The 
veteran explained that these symptoms were perennial.  The 
report notes that the veteran underwent allergy skin tests in 
Panama in 1977, after experiencing cough and shortness of 
breath following an episode of pneumonia.  These tests 
reportedly showed "some allergy to royal tree pollen," and 
the veteran's respiratory symptoms subsided after she left 
Panama.  A physical examination revealed some congestion in 
both nostrils.  The clinical impression was "sinus problems 
on the basis of recurrent sinus infections during the past 
five years."

Based on this evidence, a May 1997 rating decision denied 
service connection for sinusitis, to include service 
connection for an undiagnosed upper respiratory illness under 
the provisions of 38 C.F.R. § 3.317.  The veteran filed a 
notice of disagreement (NOD) with this decision in January 
1998.

A December 1998 VA outpatient treatment record notes 
complaints of chronic pressure in the frontal region.  The 
diagnostic impression was history of chronic sinusitis.  A 
report dated later that month indicates that a CT scan showed 
improvement in maxillary sinus thickening, no evidence of 
acute sinusitis, and a significant improvement of chronic 
sinusitis changes.

The RO continued the denial of service connection for 
sinusitis in December 1998.

The veteran submitted a substantive appeal (Form 9) in 
February 1999, perfecting her appeal.

During an April 1999 VA otolaryngology examination, the 
veteran related that she first experienced sinus problems 
during Operation Desert Storm.  She reported increased sinus 
drainage since 1991, with three to seven sinus infections per 
year manifest by pressure over her cheeks, headaches and ear 
pressure.  An examination revealed no physical obstruction or 
tenderness over the veteran's cheeks.  The examiner noted 
that he could "see well into her ethmoid blocks," and the 
mucosa was pink, moist and healthy.  There was no drainage, 
purulence, polyps, or evidence of acute infection.  The final 
assessment was past history of chronic sinusitis, currently 
not active.

The veteran denied specific complaints related to sinusitis 
during VA outpatient treatment later that month, and 
indicated that she was achieving good results with nasal 
spray.  The diagnostic assessment was chronic sinusitis, 
stable.

The RO continued the denial of service connection for 
sinusitis in January 2000.

Analysis

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Establishing "direct" service connection for a disability 
which has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active 
service in the Southwest Asia theater of operations or to a 
degree of 10 percent or more not later than December 31, 
2001; and provided that the disability can not be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving fatigue, 
headaches, joint pain, and the respiratory system.  38 C.F.R. 
§ 3.317(b)(1), (3), (10) (1999).

The threshold question as to the claim presented is whether 
it is well grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).

I.  Persian Gulf Veteran Claim

The veteran contends that she has an undiagnosed illness 
manifested by an upper respiratory disorder, including 
sinusitis, which she relates to her active service during the 
Persian Gulf War.  She maintains that service connection is 
warranted for this disorder due to undiagnosed illness under 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

There is no competent evidence that the veteran has an 
undiagnosed upper respiratory illness.  Her upper respiratory 
symptoms have been attributed to the diagnosis of sinusitis.  
Since her symptoms have been attributed to a diagnosed 
illness, the claim for service connection for an undiagnosed 
illness is not well grounded

II.  Direct Service Connection Claim

Consideration of the veteran's claim on a direct basis also 
results in the conclusion that the claim is not be well 
grounded.  Although the record in this case shows a diagnosis 
of sinusitis in February 1992, the record is devoid of 
competent medical evidence establishing the existence of a 
nexus between this disability and an injury or disease in 
service.  As there has been no competent medical evidence 
presented to establish a nexus to service, the Board must 
conclude that the veteran's claim of entitlement to service 
connection for sinusitis is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The only evidence of record before the Board specifically 
linking the veteran's current sinusitis to service consists 
of her own contentions.  Such evidence is insufficient to 
well ground the claim because the veteran is not competent to 
offer evidence requiring medical experience and specialized 
medical knowledge and skill.  Grottveit, 5 Vet. App. at 93.  
Likewise, the Board finds that the veteran's lay assertions 
can well ground the claim under 38 C.F.R. § 3.303.  While she 
is competent to describe manifestations perceptible to a lay 
party, such as congestion and nasal discharge, she is not 
competent to link those manifestations to an underlying 
disability that is not perceptible to a lay party, such as a 
disability involving the internal structure of the sinuses.  
Savage, supra.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground her claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

The Board has determined, therefore, in the absence of a 
well-grounded claim of entitlement to service connection for 
sinusitis, VA has no duty to assist the veteran in developing 
her case.


ORDER

Entitlement to service connection for sinusitis, to include 
service connection for an undiagnosed upper respiratory 
illness under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

